Citation Nr: 0628079	
Decision Date: 09/08/06    Archive Date: 09/20/06

DOCKET NO.  04-01 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE


Entitlement to an increased rating for bilateral callosities, 
post right foot arthroplasty, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. G. Vance, Associate Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to December 
1986, with approximately 3 months of prior active service.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Chicago, Illinois Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The RO denied the veteran's claim 
seeking entitlement to an increased rating for bilateral 
callosities, post right foot arthroplasty, currently 
evaluated as 30 percent disabling.

In October 2005 and February 2006, the Board granted motions 
by the veteran to submit additional evidence in support of 
his claim.  The evidence, consisting of VA medical records, 
has been associated with the claims folder, and the veteran 
has executed waivers relinquishing his right for initial 
review by the agency of original jurisdiction (AOJ) pursuant 
to 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The veteran's bilateral callosities, post right foot 
arthroplasty, are productive of marked deformity, pain on 
manipulation and use accentuated, and characteristic 
callosities. 

2.  The veteran's bilateral callosities, post right foot 
arthroplasty, are not productive of marked pronation; extreme 
tenderness of plantar surfaces of the feet; marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances; 
marked contraction of plantar fascia with dropped forefoot; 
all toes hammer toes; marked varus deformity; extensive 
exfoliation or crusting; systemic or nervous manifestations; 
or exceptional repugnancy.

3.  The veteran's right third toe has a painful scar on the 
dorsum over the metatarsal head.
CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
bilateral callosities, post right foot arthroplasty, have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.14, 4.20, 4.40, 4.71(a), Diagnostic Codes 5276, 
5278, § 4.118, Diagnostic Code 7819 (2005); 38 C.F.R. 
§ 4.118, Diagnostic Codes 7806, 7819 (2002 & 2005).

2.  A separate 10 percent rating is warranted for a painful 
scar on the veteran's right third toe on the dorsum over the 
metatarsal head.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 4.7, 4.14, 4.118, Diagnostic Codes 7800, 7801, 
7802, 7803, 7804, 7805 (2002 & 2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant of the information or 
evidence necessary to substantiate the claim, and it must 
assist the claimant by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. 
§ 3.159(b)-(c); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  Notice must meet both timeliness and content 
requirements.  It must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 
(2004).  

In this case, the RO provided the veteran with notice of the 
information or evidence needed to substantiate his claim in a 
February 2002 letter, prior to the September 2002 rating 
decision.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met in this case.

The four content requirements have also been satisfied, and 
the veteran has not alleged that VA failed in this regard.  
The letter fulfilled the first content requirement by 
informing the veteran that to substantiate his claim for an 
increased rating, the evidence must show that his disability 
has gotten worse.  The veteran was also notified of 
information required to establish an effective date.  See 
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006) (holding 
the notice requirements of 38 U.S.C.A. § 5103(a) apply 
generally to all five elements of a service connection 
claim).  In the February 2002 letter, the RO informed the 
veteran that entitlement would be awarded from the date of 
his claim if an increase was warranted based upon evidence 
received within a year of his claim; if evidence indicative 
of a worsening of his condition was not received within a 
year of his claim, entitlement would be awarded based upon 
the date such evidence is received.

The second content requirement, concerning the information or 
evidence that the veteran was to provide, has been met.  The 
RO instructed the veteran to submit evidence showing a 
worsening of his condition, including medical treatment 
records and lay statements regarding observable 
symptomatology.  The RO also requested that the veteran 
provide sufficient identifying information regarding records 
relevant to his claim that he would like the RO to obtain.

Pursuant to the third content requirement, the veteran was 
notified of the information and evidence that VA would 
provide.  The RO informed him that it had requested his 
medical treatment records from the Dayton, Ohio and Hines, 
Illinois VA medical centers (VAMC); that it would schedule 
him for a VA medical examination; that VA would assist him in 
getting any records, including medical records, employment 
records, or records from other Federal agencies, which the 
veteran told VA about; and that VA would help him obtain 
private treatment records if he filled out certain Release of 
Information forms that would authorize the RO to assist him 
in this regard, and the RO provided him with the forms.

Finally, the fourth content requirement has been met.  
Although the notice letter that was provided to the veteran 
did not specifically tell him to provide any evidence in his 
possession that pertains to his claim, the Board finds that 
he was otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  38 C.F.R. § 3.159(b)(1).  
The veteran was instructed to submit medical "or other 
evidence" relevant to his claim, and the RO told him, "It's 
still your responsibility to support your claim with 
appropriate evidence."

The duty to assist the veteran has been satisfied in this 
case.  VA medical records are in the claims file and were 
reviewed by both the RO and the Board in connection with the 
appellant's claim.  VA is not on notice of any evidence 
needed to decide the claim which has not been obtained.  The 
veteran was provided with VA medical examinations in July 
2002 and August 2003.  For these reasons, the Board concludes 
that VA has fulfilled the duty to assist the veteran in this 
case.


Background

In his claim dated June 2001, the veteran reported 
experiencing constant pain in both feet on a daily basis and 
difficulty in walking.  On examination in June 2001, at the 
podiatry clinic of the Hines VA Medical Center (VAMC), the 
veteran complained of painful calluses.  The examiner found 
multiple thick hyperkeratoses (HPKs) bilaterally, palpable 
pedal pulses bilaterally, intact to light touch bilaterally, 
pain to palpation (out of proportion) to all HPKs 
bilaterally, and dorsally contracted digits bilaterally.  X-
rays revealed dorsally contracted digits with evidence of an 
old fracture at the third metatarsal.  The examiner provided 
an assessment of heloma durums (HDs) with multiple 
ulcerations.  An attempt was made to debride the HPKs, but 
the veteran found it to be too painful.

The veteran received a VA orthopedic examination in July 
2002.  The examiner found large plantar warts on both feet 
that were symptomatic and tender; a mild valgus deformity in 
the right great toe; a 2-inch scar on the medial side of the 
great toe; a 1-inch scar on the dorsum of the right third 
metatarsal head; severe hammertoes of the right fourth and 
fifth toes; significant hammertoes on the left second through 
fifth toes; a 3-inch scar on the dorsum of the fifth 
metatarsal; all metatarsophalangeal joints at the base of the 
toes moved well with 45 degrees of dorsiflexion and 30 
degrees of plantar flexion; no pain on motion; no weakness; 
mild to moderate lack of endurance; no lack of coordination.  
The examiner provided a final diagnosis of bilateral 
hammertoes and significant plantar warts.

X-rays taken in July 2002 indicated hallux valgus of the 
right first toe; a soft tissue nodule at the medial aspect of 
the left first metatarsal head; proximal interphalangeal 
joint of the bilateral fourth toe was in flexion position; 
deformity of the terminal tuft of the distal phalanx of the 
right second, third, and fourth toe; and deformity of the 
distal aspect of the middle phalanx of the right third toe.
 
Progress notes from the Chicago (Lakeside) VA clinic in 
October 2002 show that the veteran was admitted to the 
emergency room complaining of chronic foot pain.  He reported 
the pain made walking difficult and he was having severe, 
throbbing pain in his right foot that had been excruciating 
the previous night.  The examiner found multiple calluses on 
feet bilaterally; right foot with mild diffuse tenderness to 
palpation over anterior sole; no erythema, swelling or point 
tenderness; and 2+ pulses on both feet, with good capillary 
refill.  The veteran was provided an assessment of chronic 
feet problems with worsening right foot pain, likely plantar 
fascitis.

Notes dated February 2003 from the Chicago (Westside) VAMC 
indicate that the veteran complained of constant pain in his 
feet, particularly his right foot, which worsened when 
walking.

The veteran received a VA orthopedic examination in August 
2003.  He reported constant pain in both feet and the need to 
change the position of his legs when they are elevated to 
lessen the pain.  The examiner noted the veteran walked with 
a mild limp on the right lower extremity.  On physical 
examination, the examiner observed large warts of 1/2 cm in 
height on the right foot and significant warts on the left 
foot.  The veteran reported severe pain when the examiner 
attempted to touch the distal one-half of his feet or his 
toes.  The veteran walked on his heels and toes; the heels 
were nontender; the mid-arch was nontender.  The right great 
toe dorsiflexed 15 degrees and plantarflexed 30 degrees with 
a mild bunion; there was marked reaction to any touch to the 
toe.  The right third toe had a scar on the dorsum of the 
metatarsal head, and the examiner could not touch the scar.  
There was a 4-inch scar on the dorsum of the left foot 
between the fourth and fifth metatarsals and significant 
hammertoe deformities on the right fourth and fifth toes and 
the left second through fifth toes.  The examiner noted that 
at the July 2002 examination he could move the veteran's 
toes, but at this examination he could not even touch them.  
The feet exhibited moderate lack of endurance and no lack of 
coordination.  The veteran was given a final diagnosis of 
bilateral hammertoe deformity of the feet with severe plantar 
warts.

In his substantive appeal dated November 2003, the veteran 
reported he could not wear shoes long enough to go to work or 
to the store without causing his feet pain.

On examination in September 2005 at the Milwaukee VAMC, the 
veteran was found to have pulses palpable bilaterally; 
capillary filling time within normal limits bilaterally; 
protective sensation monofilament testing within normal 
limits bilaterally; elongated, mycotic nails bilaterally; and 
calluses.

The veteran received an employment physical at the Milwaukee 
VAMC in October 2005.  He reported a history of foot pain, 
but that the pain would not keep him from working as a 
surgical scrub technician since he could sit on a stool while 
passing instruments.  The veteran indicated he had learned to 
deal with his foot pain.  He stated he could not work at a 
job that would require lifting over 45 pounds or continual 
standing.  Normal gross motor and sensory function was found 
in all four extremities; full 2+ pulses; and no pedal edema 
bilaterally.  The examiner conditionally cleared the veteran 
to look for work, provided any potential employment does not 
involve prolonged standing or walking and does not involve 
lifting and carrying heavy objects.



Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities, found 
in 38 C.F.R., Part 4.  The rating schedule is primarily a 
guide in the evaluation of disability resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The ratings are intended to 
compensate, as far as can practicably be determined, the 
average impairment of earning capacity resulting from such 
diseases and injuries and their residual conditions in 
civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  38 C.F.R. § 4.7.

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations 
require review of the recorded history of a disability by the 
adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
the current medical findings.  Where an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

The veteran in this case is currently assigned a 30 percent 
disability rating under Diagnostic Code (DC) 7819-5276.  (A 
hyphenated diagnostic code is used when a rating under one 
diagnostic code requires the use of an additional diagnostic 
code to identify the basis for the evaluation assigned.)  

DC 7819 provides that benign skin neoplasms will be rated as 
disfigurement of the head, face, or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, 7805), or as impairment of 
function.  DC 7801 rates scars that are deep or cause limited 
motion, and exceed 6 square inches; DC 7802 pertains to 
superficial scars that do not cause limitation of motion and 
occupy an area of at least 144 square inches; DC 7803 rates 
superficial, unstable scars, defining unstable as the 
frequent loss of covering of skin over the scar; DC 7804 
provides a 10 percent rating for superficial scars that are 
painful on examination; DC 7805 instructs that other scars 
should be rated on limitation of function of the affected 
part.  38 C.F.R. § 4.118.

The criteria for rating skin disorders were revised effective 
August 30, 2002 (during the instant appeal period). When the 
applicable regulations are amended during the pendency of an 
appeal, as here, the version of the regulations most 
favorable to the veteran is to be applied from the effective 
date of the criteria change, but not prior. VAOPGCPREC 3-
2000.  The "old" criteria under DC 7819 (new growths, benign, 
skin) provided that the disorder was to be rated as eczema 
pursuant to DC 7806.  A 50 percent rating was warranted for 
eczema with ulceration or extensive exfoliation or crusting, 
and systemic or nervous manifestations, or exceptionally 
repugnant symptoms.  38 C.F.R. § 4.118, DC 7806 (effective 
prior to August 30, 2002).

Regarding the "old" criteria for the DCs for scars, DC 7801 
addressed scars and burns of the third degree that exceed 6 
square inches; DC 7802 pertained to scars and burns of the 
second degree that occupy an area of at least 1 square foot; 
DC 7803 rated superficial, poorly nourished scars with 
repeated ulceration; DC 7804 awarded a 10 percent rating for 
superficial scars that are tender and painful on objective 
demonstration; DC 7805 was the same as the current version.  
38 C.F.R. § 4.118 (effective prior to August 30, 2002).

Disability of the musculoskeletal system, including the foot, 
is primarily the inability, due to damage or infection in 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  38 C.F.R. § 4.40.  DC 5276 
addresses impairment of the foot based on acquired flatfoot.  
A 30 percent rating is assigned for severe bilateral flatfoot 
with objective evidence of marked deformity (pronation, 
abduction, etc.), pain on manipulation and use accentuated, 
indication of swelling on use, and characteristic 
callosities.  A 50 percent rating is assigned for pronounced 
bilateral flatfoot with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achilis on manipulation, not 
improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, DC 5276.

A disability rating in excess of 30 percent for foot 
impairment may also be awarded under DC 5278 for acquired 
claw foot (pes cavus).  Bilateral claw foot characterized by 
marked contraction of plantar fascia with dropped forefoot, 
all toes hammer toes, very painful callosities, marked varus 
deformity warrants a 50 percent rating.  38 C.F.R. § 4.71a, 
DC 5278.

When rating a musculoskeletal disability that is based upon 
limitation of motion, functional loss due to pain on use or 
during flare-up must be considered.  38 C.F.R. §§ 4.40, 4.45; 
see DeLuca v. Brown, 8 Vet. App. 202, 205-6 (1995).  Because 
DC 5276 and 5278 do not address limitation of motion such 
consideration is not mandated, however DC 5276 does include 
pain as relevant symptomatology.  See Johnson v. Brown, 9 
Vet. App. 7, 11 (1996).

After a careful consideration of the evidence in light of the 
above law and regulations, the Board finds an individual 
rating in excess of 30 percent is not warranted under DC 5276 
or other applicable DCs for foot impairment, but the veteran 
is entitled to a separate 10 percent rating under DC 7804 for 
a painful scar.

The veteran has been rated under DC 7819-5276 both prior to 
and after the rating change for skin disorders in August 
2002.  Prior to the rating change, DC 7819 was to be rated as 
eczema.  It is apparent, however, that the RO instead rated 
the veteran's disability by analogy under DC 5276.  The Board 
finds that DC 5276 provides the appropriate rating criteria 
as the functions affected, anatomical localization, and 
symptomatology are closely related to the veteran's foot 
condition.  38 C.F.R. § 4.20.

While the evidence of record clearly shows that the veteran's 
feet have marked deformity, pain on manipulation and use, and 
characteristic callosities to warrant a 30 percent rating, 
his symptomatology does not correspond to the criteria for a 
50 percent rating for bilateral acquired flatfoot.  
Pronation, marked or otherwise, was not noted on any of the 
veteran's examinations, nor was marked inward displacement 
and severe spasm of the tendo achilis.  There is no 
indication that the veteran has been recommended for 
orthopedic shoes or appliances.  The evidence does show that 
on examination in July 2002, the veteran had tender plantar 
warts; in October 2002, he had mild, diffuse tenderness to 
palpation over his right anterior sole; and, in August 2003, 
he experienced pain on manipulation of his toes which would 
likely implicate the plantar surfaces.  The August examiner 
did note, though, that the heels and mid-arch were nontender.  
The veteran has repeatedly complained of severe pain in his 
feet.  Even if the Board were to construe the noted pain and 
tenderness as evidence of extreme tenderness of the plantar 
surfaces of the feet, however, the veteran would still be 
missing the other symptomatology required for a 50 percent 
rating.  As the record does not establish this 
symptomatology, the preponderance of the evidence is against 
a 50 percent rating under DC 5276.  38 C.F.R. § 4.71a.

The evidence also does not establish a 50 percent rating 
under DC 5278 for acquired bilateral claw foot.  38 C.F.R. 
§ 4.71a.  The veteran does have painful callosities, but 
there is no indication of marked contraction of the plantar 
fascia with dropped forefoot or marked varus deformity.  On 
examination in July 2002 and August 2003, hammertoe deformity 
was noted, but it did not involve all of the veteran's toes.

The Board has considered the applicability of rating the 
veteran's condition under the old standard of DC 7819, which 
provides that new benign skin growths be rated as eczema 
under DC 7806.  38 C.F.R. § 4.118 (effective prior to August 
30, 2002).
Ulceration was noted on examination in June 2001, but the 
record provides no indication of extensive exfoliation or 
crusting.  Further, the evidence does not establish systemic 
or nervous manifestations.  The veteran has not complained of 
such manifestations, and the available medical evidence does 
not show that the veteran's foot-related growths have 
affected other body systems.  He was found to have 2+ pulses 
on both feet with good capillary refill in October 2002.  In 
September 2005, the examiner noted pulses palpable 
bilaterally with normal capillary filling time bilaterally, 
and in October 2005 normal gross motor and sensory function 
were noted in all four extremities with full 2+ pulses.  The 
preponderance of the evidence therefore does not establish 
the symptomatology necessary for the assignment of a 50 
percent rating. 

Under the current version of DC 7819, the veteran's 
disability would be appropriately evaluated based upon the 
impairment of function resulting from his callosities.  
38 C.F.R. § 4.118.  He would therefore be rated under DC 5276 
which is already the source of his current rating.

The Board finds that the veteran is entitled to a separate 
disability rating at 10 percent under both the prior and 
current DC 7804 for a superficial, painful scar.  38 C.F.R. 
§ 4.118 (2002 & 2005).  The veteran is service connected for 
bilateral callosities, post right foot arthroplasty.  On 
examination in August 2003, the examiner noted that the right 
foot scar on the dorsum of the third metatarsal head was too 
painful to touch.  While the veteran's 30 percent rating 
under DC 5276 considers pain on manipulation and use, the 
scar and its symptomatic pain are distinct from the painful 
callosities and hammertoe deformities considered in the 
acquired flatfoot rating, and a separate rating will not 
constitute impermissible pyramiding  38 C.F.R. § 4.14; see 
Esteban v. Brown, 6 Vet. App. 259, 261 (1994).  As the 
preponderance of the evidence establishes the presence of a 
painful scar on the veteran's right foot, the veteran is 
therefore entitled to a separate 10 percent rating under DC 
7804.

Ratings are not available under the other DCs pertaining to 
scars (DCs 7800, 7801, 7802, 7803, and 7805).  Based upon the 
medical evidence of record, the other scars located on the 
veteran's right foot do not meet the area measurements 
required by either the old or new versions of the rating 
codes and have not been assessed as unstable or poorly 
nourished.  A rating under DC 7805 based upon limitation of 
function of the foot would be duplicative of the veteran's 
current rating under DC 5276.

In evaluating the veteran's claims for an increased rating, 
the Board has given consideration to the provisions of 38 
C.F.R. Parts 3 and 4, whether or not they were raised by the 
veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In particular, the Board finds that the 
evidence does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards and warrant referral for 
consideration of an extra-schedular rating.  38 C.F.R. § 
3.321(b)(1); see Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  As 
indicated on his employment examination in October 2005, the 
veteran reported that his foot pain would not prevent him 
from working, that he had learned to deal with the pain, and 
the examiner cleared the veteran for employment with 
conditions that would not result in a marked level of 
interference.  The record also does not establish frequent 
periods of hospitalization.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim for an increased rating for bilateral callosities, post 
right foot arthroplasty, currently evaluated as 30 percent 
disabling, and therefore the benefit of the doubt provision 
of section 5107(b) is not applicable and the requested 
increase is denied.  The preponderance of the evidence weighs 
in favor of a separate 10 percent rating for a painful right 
third toe scar on the dorsum of the metatarsal head and a 
separate rating is therefore granted.


ORDER

Entitlement to an increased rating for bilateral callosities, 
post right foot arthroplasty, currently evaluated as 30 
percent disabling, is denied.

A separate 10 percent rating for a painful right third toe 
scar on the dorsum of the metatarsal head is granted. 



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


